JUDGMENT

RESTANI, Judge:
The court hereby affirms the “Conclusion” of the Department of Commerce’s Remand Results excluding Vertex’s MO 480 Deluxe Garden Cart from the scope of the antidumping duty order on hand trucks from the People’s Republic of China, for the reasons stated in the court’s opinion. The remainder of the remand results is stricken, as inconsistent with the court’s previous order. The court did not permit the Department to reinvestigate or reconsider this matter. Rather, the court ordered exclusion according to strict deadlines. See the court’s orders of January 23, 2006, and February 21, 2006. The Department must adhere closely to the court’s outstanding orders. Failure to do so unnecessarily absorbs the time of counsel and the court, does not promote respect for the rule of law, and may result in sanctions in unfortunate cases.